Dismiss and Opinion Filed October 14, 2013.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01104-CR
                                      No. 05-13-01105-CR

                        QUENTIN PATRICK WILLIAMS, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F11-27662-N, F11-27666-N

                             MEMORANDUM OPINION
                           Before Justices Moseley, Myers, and Brown
                                    Opinion by Justice Myers
       Quentin Patrick Williams pleaded guilty to two robbery offenses.          Pursuant to plea

agreements, the trial court sentenced appellant to ten years’ imprisonment in each case. The trial

court certified that the cases involve plea bargains and appellant has no right to appeal. See TEX.

R. APP. P. 25.2(d), Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005). We dismiss the

appeals for want of jurisdiction.



                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE


Do Not Publish
TEX. R. APP. P. 47
131104F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

QUENTIN PATRICK WILLIAMS,                          On Appeal from the 195th Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F11-27662-N.
No. 05-13-01104-CR        V.                       Opinion delivered by Justice Myers,
                                                   Justices Moseley and Brown participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 14th day of October, 2013.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE




                                             –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

QUENTIN PATRICK WILLIAMS,                          On Appeal from the 195th Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F11-27666-N.
No. 05-13-01105-CR        V.                       Opinion delivered by Justice Myers,
                                                   Justices Moseley and Brown participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 14th day of October, 2013.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE




                                             –3–